My delegation would like to begin by congratulating Mr. Thomson on his well-deserved election as President of the General Assembly at this session, and I would like to assure the President that he will haveour complete support for a successful session. It is also my pleasure to pay a well- deserved tribute to the previous President, Mr. Mogens Lykketoft, for the transparent and dynamic approach with which he led the activities of the General Assembly during its seventieth session.
On 25 September 2015, in this Hall, the leaders of the world put together their vision for the world for the period up to 2030 by adopting the 2030 Agenda for Sustainable Development and its 17 Sustainable Development Goals. At the heart of that Agenda lies an ambition for the international community to work tirelessly to eradicate poverty in all its forms and dimensions so to create inclusive, fair and prosperous societies that are respectful of the environment and human rights. Such an ambition clearly initiates a shift in the paradigm for development, which is rendered necessary not only by the multiple challenges that face humankind, but also by irreversible relationships of interdependence.
A review of the world in which we live today does not inspire great optimism. The gap between the rich and the poor continues to grow. The number of massive population displacements is also on the rise. Various crises and conflicts emerge and sometimes persist, making our planet ever more vulnerable to climate change. Such developments are alarming, and they require a global, integrated, cohesive and concerted approach that links words to actions tot launch a collective effort consisting of vigorous and sustained actions aimed at achieving the sustainable prosperity of humankind. In that regard, we would like to welcome the President’s choice of a theme for this session: “Sustainable Development Goals: a new impetus to transform our world”. That theme will, we hope, lead to the creation of the necessary foundations on which we can move towards those goals.
The scarcity of financial resources available for development is cause for the reappraisal of official development assistance so as to make it more effective, particularly for the most vulnerable countries. Such development assistance will help to make those countries more resistant to economic, social and environmental shocks, both inside and outside their borders. In that framework, Africa is the continent with the youngest population in the world and the most vulnerable countries, which should be especially borne in mind as we implement the 2030 Agenda for Sustainable Development.
To reduce its vulnerability and build up its resistance to shocks, Africa will need deep structural transformation in order to develop a dynamic private sector — an engine for development. The development and implementation of public policies should fully involve the creation of employment and economic opportunities for the most vulnerable parts of the population, specifically women and young people, so as to include them effectively in socioeconomic life and enable them to develop their potential. Substantial investment in making women and young people more independent is needed, particularly because the scourges of terrorism, extremism and intolerance, as well as trafficking in illicit arms and drugs, all accentuate the misery and weakness of the most vulnerable parts of the population.
Partnerships and innovative financing schemes are needed to accelerate dynamic growth in Africa. New technologies must, therefore, serve the interest of sustainable development.
Changing the economic model on the African continent is impossible without sustainable access to energy. That is a challenge for Africa. Today, seven out of ten Africans — a total of 700 million Africans — do not have access to electricity. That is why the Heads of State and Government of the African Union countries decided to work with the support of the international community on a robust plan to accelerate the electrification of the continent through renewable energies, so that we can move from 25 to 80 per cent access to energy in 10 years. A fund devoted to financing renewable energy in Africa has been put in place to collect contributions for Africa within the framework of the Paris Agreement on Climate Change.
As a spokesman for Africa on renewable energies, I would like to call on the international community, particularly financial institutions, to work with our continent in implementing those objectives so that we can build a strong African continent that is respectful of commitments to the environment and sustainable development.
Development can be sustainable only with peace and stability. Peace and stability cannot be ensured without development. We therefore need to state that peace, an essential asset for the harmonious development of humankind, continues to face great challenges.
Terrorism has struck around the world, threatening peace and international stability. We firmly condemn the barbarous acts that have struck Mali, Burkina Faso, Côte d’Ivoire, France, Turkey and Pakistan, to name just a few. We reiterate our deep sympathy for and solidarity with all countries affected by such instances of obscurantism. We are convinced that, although one might try to defeat terrorism using military means alone, it cannot be prevented or contained except by significant socioeconomic investments aimed at reducing radicalization.
In the Middle East, terror and mindless violence have led to desolation in Syria and Yemen, while the international community has still not managed to reach a sustainable resolution to the conflicts in the region. Our collective passivity regarding the impasse in the Israeli-Palestinian peace process also dangerously reduces the possibilities for a successful resolution to the conflict. Guinea has always unambiguously expressed its unconditional solidarity with the just Palestinian cause, and we are convinced that the solution needed in the Middle East must be based on two States living peacefully, side by side, within internationally recognized borders.
Regarding the embargo that has for a long time afflicted Cuba, we encourage all efforts to normalize relations between that country and the United States.
On the African continent, new and old crises — often fratricidal — continue to undermine stability. We welcome the support extended by this Organization to build peace in Africa, specifically in Central Africa and Mali. Guinea has actively contributed to the efforts of the United Nations Multidimensional Integrated Stabilization Mission in Mali through the deployment of a battalion of 850 men in Kidal. However, it has paid the heavy price of losing nine soldiers to violent attacks committed by terrorist groups that are threatening the stability of the region. That is why we ask, while maintaining respect for the sovereignty of States and the peacekeeping mandates, for the adoption of a legal framework that endows the United Nations with stronger power regarding counter-terrorism. That will enable international forces to improve their intelligence capacities in order to better defend and fight back against terrorist attacks. With that in mind, the President of Liberia and I recently carried out a mission in Guinea-Bissau. In that regard, a preventive, coordinated, concerted and coherent approach on a daily basis seems required so as to be able to grasp the profound causes of such crises and the factors that help perpetuate them.
We welcome the adoption on 27 April of the almost identical resolutions — General Assembly resolution 70/262 and Security Council resolution 2282 (2016) — on the United Nations peacebuilding architecture, with particular emphasis on prevention and the integration of women and young people in all sectors of activity in our societies. Guinea — which, at its request, was inscribed on the agenda of the Peacebuilding Commission in 2011 — believes that such a framework offers us the opportunity to evaluate the nature and scope of our collaboration with the Commission in order to keep it in line with our needs.
If I may, I will share with the Assembly some aspects of the current situation of Guinea. After two stressful years, Guinea became free of the transmission of the Ebola virus as of 29 December 2015. The fight against Ebola was difficult and arduous, but our efforts, supported by the international community, have put an end to that terrible disease. I would like to pay tribute to the solidarity shown by other countries affected by the epidemic. The victory against Ebola belongs to everyone and is something that we should all celebrate.
However, the road before us is long, because the epidemic has greatly undermined all economic activity in our country. The most vulnerable people, particularly women and children, have been made even more vulnerable, and our challenges lie in the need to ensure their social reinsertion. The virulence of the disease has identified the weaknesses of our health-care system and the sectors that need special attention in order to ensure the resilience of our people and our continent.
Therefore, in the context of the post-Ebola recovery, Guinea has developed its strategy, which was presented here, along with those of Liberia and Sierra Leone, at the International Ebola Recovery Conference organized by Secretary-General Ban Ki-moon. We wish to express our gratitude to our partners who have fulfilled the pledges that they made at the Conference, and invite others that have not yet done so to make their promises a reality, so that Guinea, Liberia and Sierra Leone will be are able to reconnect quickly with sustainable development.
Despite the Ebola epidemic, the people of Guinea have demonstrated remarkable resilience and solidarity. That has allowed us to pursue many reforms aimed at strengthening the rule of law and at developing a framework conducive to investment and governance that inclludes all components of society. On the macroeconomic front, after a long period of fiscal restraint, the country has just concluded its eighth and final review with the International Monetary Fund.
The United Nations remains the only viable alternative for the promotion and emergence of prosperous and inclusive societies that respect human rights and the environment. Nevertheless,we cannot deny that our Organization must constantly reform its bodies and its working methods so as to be able to address threats to peace and security and the challenges of underdevelopment and to assist in the effective implementation of the Sustainable Development Goals.
I wish to conclude by paying tribute and expressing our sincere gratitude to Secretary-General Ban Ki-moon for his leadership and immense contribution to the world that we are all aspiring to build. We thank him for his tireless efforts and dedication, particularly with regard to the adoption of the 2030 Agenda for Sustainable Development and the Paris Agreement on Climate Change. Those agreements will certainly form a significant part of the legacy of Secretary-General Ban Ki-moon to the United Nations.
